NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 15a0303n.06

                                           No. 14-5957

                          UNITED STATES COURT OF APPEALS                                FILED
                               FOR THE SIXTH CIRCUIT                               Apr 27, 2015
                                                                              DEBORAH S. HUNT, Clerk

UNITED STATES OF AMERICA,                               )
                                                        )
       Plaintiff-Appellee,                              )
                                                        )   ON APPEAL FROM THE UNITED
v.                                                      )   STATES DISTRICT COURT FOR
                                                        )   THE EASTERN DISTRICT OF
JOSHUA E. RAMSEY,                                       )   TENNESSEE
                                                        )
       Defendant-Appellant.                             )


       BEFORE: DAUGHTREY, GIBBONS, and GRIFFIN, Circuit Judges.


       PER CURIAM. Joshua E. Ramsey appeals his sentence. In 2009, Ramsey pleaded guilty

to aiding and abetting the attempted burglary of a controlled substance from a Drug Enforcement

Administration registrant, in violation of 18 U.S.C. § 2118(b). The district court sentenced

Ramsey to 33 months in prison and three years of supervised release. In 2013, after Ramsey

admitted that he violated the conditions of his supervised release, the district court sentenced him

to eight months in prison and two years of supervised release.

       In 2014, a probation officer filed a petition in the district court, alleging that Ramsey had

again violated the conditions of his supervised release. The petition alleged nine violations,

including that Ramsey had violated 18 U.S.C. § 1001 by submitting monthly supervision reports

in which he falsely denied possessing or using illegal drugs. Ramsey admitted the alleged

violations.   Based on a Grade B violation and criminal history category of V, Ramsey’s

guidelines range of imprisonment was 18 to 24 months. The district court concluded, however,
No. 14-5957
United States v. Ramsey

that the statutory maximum sentence was 16 months, and the court sentenced Ramsey to 16

months in prison.

         On appeal, Ramsey argues that his sentence is substantively unreasonable.           He

specifically contends that, had he not submitted false supervision reports, his guidelines range

would have been seven to thirteen months, and that it is unreasonable to increase his guidelines

range by eleven months for lying to the probation officer. We review the reasonableness of

sentences imposed following revocation of supervised release under an abuse-of-discretion

standard. United States v. Polihonki, 543 F.3d 318, 322 (6th Cir. 2008). A sentence may be

substantively unreasonable if the district court selects the sentence arbitrarily or gives an

unreasonable amount of weight to any sentencing factor. United States v. Vowell, 516 F.3d 503,

510 (6th Cir. 2008). We apply a rebuttable presumption of substantive reasonableness to a

within-guidelines sentence. United States v. Vonner, 516 F.3d 382, 389 (6th Cir. 2008) (en

banc).

         Ramsey has not overcome the presumption that his within-guidelines sentence is

substantively reasonable. Before imposing the sentence, the district court discussed several

relevant sentencing factors, including the nature of Ramsey’s underlying offense, his criminal

history and personal characteristics, and the need to afford adequate deterrence and protect the

public. And it was reasonable for the court to conclude that Ramsey’s submission of false

supervision reports warranted an increased guidelines range and that a statutory maximum

sentence was appropriate based on Ramsey’s significant criminal history and his repeated

violations while on supervised release.

         Accordingly, we affirm Ramsey’s sentence.




                                             -2-